PER CURIAM.
John Henry Grover challenges the imposition of court costs as a condition of probation imposed following pleas of guilty to charges of forgery and grand theft. The requirement of community service in lieu of court costs imposed pursuant to section 27.3455(1), Florida Statutes (1985) is stricken. See Hansley v. State, 514 So.2d 1135 (Fla. 5th DCA 1987). In all other respects, the judgment and sentence are affirmed. Jones v. State, 513 So.2d 732 (Fla. 5th DCA 1987).
Judgment AFFIRMED; Sentence AFFIRMED as Modified.
W. SHARP, C.J., and DAUKSCH and ORFINGER, JJ., concur.